Citation Nr: 0021351	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  99-05 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
bilateral eye condition, to include progressive myopia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from August 1956 to June 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  In October 1978, the RO denied a claim of entitlement to 
service connection for a bilateral eye condition, to include 
myopia, and a timely appeal was not perfected therefrom.

2.  Evidence received since the October 1978 RO decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for a bilateral eye condition, to include 
myopia.


CONCLUSIONS OF LAW

1.  The October 1978 RO decision denying a claim to reopen 
the issue of entitlement to service connection for a 
bilateral eye condition, to include myopia, is final.  38 
U.S.C.A. § 7105 (West 1991).

2.  The evidence received since the October 1978 RO decision 
is not new and material, and the veteran's claim of 
entitlement to service connection a bilateral eye condition, 
to include myopia, is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Once a Board or an RO decision becomes final under 38 
U.S.C.A. §§ 7104(b) or 7105(c) (West 1991), "the Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

The procedural history reveals that the RO originally denied 
entitlement to service connection for an eye condition, to 
include progressive myopia, in July 1958 essentially because 
the diagnosed eye condition was developmental in nature and 
was not considered a disability under the governing 
regulations and was not aggravated by service.  The veteran 
did not appeal that decision and it became final.  A claim 
that is final may be reopened through the submission of new 
and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

In October 1978, the RO denied the veteran's claim to reopen 
the issue of entitlement to service connection for an eye 
condition as it was constitutional or developmental in nature 
and not considered a disability under the governing 
regulations.  The veteran did not appeal that decision and it 
became final.  A claim that is final may be reopened through 
the submission of new and material evidence.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

New and material evidence is evidence that has not previously 
been submitted to agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.  

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.

VA must first determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a claim reopened under 38 U.S.C.A. § 5108.  Winters 
v. West, 12 Vet. App. 203 (1999).  If new and material 
evidence has been presented, immediately upon reopening the 
claim VA must determine whether, based upon all the evidence 
of record, the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  If the claim is well grounded, VA may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107 has 
been fulfilled.  Id.

Available to the RO at the time of the last final decision in 
October 1978 were the appellant's service medical records and 
statements provided by the veteran.  

The August 1956 service enlistment examination report 
indicates that the veteran had 20/200 vision bilaterally; 
corrected to 20/30 in the right eye and 20/25 in the left.  
The subsequent service medical records reveal that during the 
remainder of the veteran's service, he received continuing 
medical treatment for progressive myopia.  In June 1958, 
after careful consideration of the clinical records and 
physical examination, a Medical Board recommended that the 
veteran be separated from service due to decreased vision in 
both eyes, corrected to 20/25 with contact lenses.  The 
Medical Board also concluded that the diagnosed myopia 
existed prior to service. 

Evidence received since the October 1978 RO decision includes 
post-service private medical records, a May 1999 transcript 
of a hearing held at the RO, and additional statements from 
the veteran.

The Board notes that the private records submitted after the 
October 1978 RO decision are negative for a diagnosis of an 
eye condition other than myopia.  For example, in an April 
1958 letter (received by the RO in October 1998), an 
optometrist advised the veteran to wear contact lenses.  The 
optometrist's letter, however, is negative for a diagnosis 
other than myopia.  Subsequent records from April 1998 
likewise are negative for a diagnosis other than myopia.  

In his May 1999 testimony and various written statements, the 
veteran echoed his previous contentions that service 
connection for his poor eyesight was warranted essentially 
because his service medical records show that he was treated 
and diagnosed with myopia during his military service, and 
was discharged early on that basis.  Furthermore, he 
testified that he felt his eyesight worsened during service 
because he bumped his head several times.

After carefully considering the evidence submitted since the 
last final RO decision, in light of evidence previously 
available, the Board is compelled to find that, while it may 
be new, it is not material.  In this regard, these new 
records are essentially cumulative in that they continue to 
show that he is diagnosed with bilateral myopia.  To the 
extent the veteran is claiming service connection for myopia, 
i.e. refractive error of the eyes, such is not considered a 
disability and cannot be service connected.  38 C.F.R. §§ 
3.303(c), 4.9 (1999).  Service medical records clearly and 
repeatedly show no ocular disability as defined by VA 
regulations.  There is no evidence of any current ocular 
disability, much less of any link to service for such claimed 
condition.  There is also no evidence of superimposed ocular 
eye disability during service.  Thus, evidence submitted 
since the last final RO decision is not new and material.  

In addition, the veteran's statements and hearing testimony, 
as a lay person, are not competent to diagnose an eye 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 494 
(1992).  Thus, without competent evidence of an eye condition 
other than myopia that is linked to service, the Board finds 
that his statements are not material to the issues on appeal.  

As the evidence submitted since October 1978 is not new and 
material, the evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Therefore, new and material evidence has not been submitted 
and the claim must be denied. 

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to reopen his claim.  See 
Graves v. Brown, 9 Vet. App. 172, 173 (1996).  In this 
regard, the above discussion informs the appellant of the 
steps he needs to fulfill in order to reopen his claim, and 
an explanation why his current attempt to reopen the claim 
must fail.

Finally, because the appellant has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit of the doubt 
doctrine does not need to be applied in this case.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for a bilateral eye 
condition, to include progressive myopia, the appeal is 
denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

